Opinion filed September 16, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

            Nos. 11-09-00269-CR, 11-09-00270-CR, & 11-09-00271-CR
                                  __________

                      RALPH ESCOBEDO TORRES, Appellant

                                               V.

                              STATE OF TEXAS, Appellee


                          On Appeal from the 259th District Court
                                    Jones County, Texas
                      Trial Court Cause Nos. 010267, 010268, & 010269


                            MEMORANDUM OPINION
       In each case, counsel for Ralph Escobedo Torres has filed in this court a motion to abate
the appeal. In each motion, counsel states that appellant died on August 21, 2010. The motions
are granted, and the appeals are permanently abated pursuant to TEX. R. APP. P. 7.1(a)(2).


                                                            PER CURIAM
September 16, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.